Citation Nr: 0004028	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  96-23 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a left ankle fusion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active service from June 1957 to December 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  This 
case was remanded in February 1999 to afford the veteran a 
hearing before a traveling member of the Board but in 
November 1999 he waived entitlement to such a hearing and the 
case has now been returned to the Board.  

Because the case was remanded for procedural reasons in 
February 1999, the matter of whether the claim was well 
grounded was not specifically addressed.  

However, in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

The appellant's claim is premised on 38 U.S.C.A. § 1151 and 
because the claim was filed in 1995, the version of § 1151 
that is applicable to this case is the version that existed 
prior to its amendment in 1996, as those amendments were made 
applicable only to claims filed on or after October 1, 1997.  
See Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 2926-27 
(1996).  

The pre-amendment version of § 1151 provides, in relevant 
part:  

Where any veteran shall have suffered an injury, or 
an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational 
rehabilitation under chapter 31 of this title, 
awarded under any of the laws administered by the 
Secretary, or as a result of having submitted to an 
examination under any such law, and not the result 
of such veteran's own willful misconduct, and such 
injury or aggravation results in additional 
disability to or the death of such veteran, 
disability or death compensation under this chapter 
and dependency and indemnity compensation under 
chapter 13 of this title shall be awarded in the 
same manner as if such disability, aggravation, or 
death were service-connected.

38 U.S.C.A. § 1151 (amended 1996).  

Since the February 1999 remand, the criteria for a well 
grounded claim were set forth in Jones v. West, 12 Vet. 
App. 460, 464 (1999) in which it was stated that for a claim 
to be well grounded under the pre-amendment version of 
38 U.S.C.A. § 1151, the appellant must provide:  (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of an injury as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of title 38, 
United States Code; and (3) medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.  

While the duty to assist does not attach until after a well 
grounded claim is submitted, VA has constructive notice of 
its own records in a determination of entitlement to 
benefits.  Generally see Bell v. Derwinski, 611 (1992).  

While service connection for left knee disability and left 
leg disability was denied in March 1993 and service medical 
records are negative for left knee disability, the veteran 
testified that since a postservice injury in 1963 he had 
received treatment at VA facilities in Lake City and 
Gainesville, Florida (page 1 of the transcript of the 
November 12, 1997 hearing).  In his original claim for 
service connection in 1993 he reported first having had left 
knee surgery in 1984 at a VA hospitalization in Gainesville, 
Florida.  However, the only records on file are those from VA 
facilities in Lake City and Gainesville, Florida beginning in 
1993 (just prior to his October 1993 VA left ankle surgery 
from which this claim stems).  Accordingly, an attempt should 
be made by the RO to obtain all VA clinical records from the 
noted VA facilities from 1963 to 1993.  

Additionally, under 38 U.S.C.A. § 5103 (West 1991) the VA 
must inform the veteran of the evidence needed to complete 
his claim.  Here, it appears that he has current left ankle 
disability but (without adjudication of whether the claim is 
well grounded) it appears that there may not be sufficient 
evidence of the second and third elements cited above.  
Thus, the veteran is placed on notice that he should submit 
evidence of incurrence or aggravation of an injury as the 
result of VA treatment and medical evidence of a nexus 
between that VA treatment and the current disability.  This 
is particularly true because following the October 1993 VA 
left ankle fusion, the veteran was injured in an August 1994 
vehicular accident and, due to left ankle pain, sought 
treatment at the Suwannee Hospital.  Thus, consideration 
should be given by the veteran and his representative to the 
submission of private clinical records pertaining to the 
veteran's 1963 and 1984 injuries as well as obtaining and 
submitting a medical nexus opinion (from a competent medical 
professional) as to the relationships between that VA 
treatment and the current status of his left ankle.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain all VA clinical 
records from 1963 to 1993 from VA 
facilities in Lake City and Gainesville, 
Florida.  

If obtained, those records should be 
associated with the claim file.  If not 
obtained, the RO must ensure that there 
is a written record in the claims file 
explaining that such a search was 
conducted.   

2.  The RO should then readjudicate the 
claim on the basis of whether the claim 
is well grounded.  If the claim is 
determined not to be well grounded, then 
there is no further duty to assist.  If 
the claim is determined to be well 
grounded, the RO should ensure that the 
duty to assist is met and the claim 
should be adjudicated on the merits.  

3.  If any determination remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons and 
bases for the decision reached.  

"[A] remand [by the Court or the Board] confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders . . . a remand [] imposes 
upon [VA] a concomitant duty to ensure compliance with the 
terms of the remand [and] [i]t matters not that the agencies 
of original jurisdiction as well as those agencies of the VA 
responsible for evaluations, examinations, and medical 
opinions are not under the Board as part of a vertical chain 
of command which would subject them to the direct mandates of 
the Board."  Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(in which a VA examination at which the claims file was made 
available had not been conducted as instructed in a Board 
remand).  

While this case is in remand status, the appellant and 
representative are free to submit additional evidence and 
argument on the questions at issue.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992) and Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

Thereafter, the appellant and representative should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purpose of the REMAND is to further develop the record.  No 
action is required of the veteran until he receives further 
notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals




 



